Exhibit 10.2

 

TRANSACTION AGREEMENT

 

This Transaction Agreement (referred to herein as the “Agreement”) is made as of
this 20th day of November, 2017 (“Effective Date”), by and among IMSWorld
Publications Ltd. (“IMSWorld”), IMS Health Technology Solutions Norway AS (“IMS
Health Norway”), IMS Health GmbH & Co. OHG (“IMS Health GmbH”) and IQVIA Inc.
(“QuintilesIMS US,” and collectively with IMSWorld, IMS Health Norway and IMS
Health GmbH and each of their respective Affiliates, “QuintilesIMS”), CRA
International, Inc. (“CRA International”) and CRA International (UK) Limited
(“CRA International (UK)”), and collectively with CRA International and each of
their respective Affiliates, “CRA”), and each of the four individuals identified
on Exhibit A as Nos. 1, 2, 3 and 4 (collectively referred to herein as “Four
Former UK Employees”), and the individual identified on Exhibit A as No. 5
(“Former Norway Employee”).  Each of IMSWorld, IMS Health Norway, IMS Health
GmbH, QuintilesIMS US, CRA International and CRA International (UK), the Four
Former UK Employees and the Former Norway Employee may hereinafter be referred
to as a “Party” and, together, they may hereinafter be referred to as the
“Parties.”

 

RECITALS

 

WHEREAS, each of the individuals identified on Exhibit A by name and number
(each a “Former QI Employee” and collectively “Former QI Employees”) resigned
from their jobs with QuintilesIMS and accepted employment with CRA, including
the Four Former UK Employees and the Former Norway Employee;

 

WHEREAS, all of those Former QI Employees were subject to confidentiality
obligations to QuintilesIMS in connection with their former QuintilesIMS
employment and certain of those Former QI Employees were also subject to certain
obligations of non-competition, employee non-solicitation and client
non-solicitation in connection with their former QuintilesIMS employment;

 

WHEREAS QuintilesIMS contends that each of the Four Former UK Employees took
QuintilesIMS Confidential Information prior to their departure from QuintilesIMS
without QuintilesIMS authorization, and that certain of that QuintilesIMS
Confidential Information was

 

Final Agreement

 

1

--------------------------------------------------------------------------------


 

shared by Former QI Employee No. 3 with certain CRA employees without
QuintilesIMS authorization;

 

WHEREAS, IMSWorld has initiated legal proceedings in the High Court of Justice,
Queens Bench Division, United Kingdom against the Four Former UK Employees (Case
No. HQ17X01283) arising from disputes related to their departure from
QuintilesIMS employment, their performance of certain activities for CRA that
was alleged to be in breach of certain restrictive covenants, and the
unauthorized use of QuintilesIMS property and information (the “UK
Proceedings”);

 

WHEREAS, IMS Health Norway and IMSWorld contend the Former Norway Employee
facilitated CRA’s recruitment of Former QI Employees while he was a global
leader in the QuintilesIMS consulting practice, and he failed to act to prevent
the unauthorized taking of QuintilesIMS Confidential Information by Former QI
Employees, and such actions breached his fiduciary obligations to QuintilesIMS;

 

WHEREAS, IMS Health Norway and IMSWorld initiated legal proceedings against the
Former Norway Employee in the Oslo District Court in Norway, Case
No. 17-109473TVI-OTIR/01 arising from disputes relating to the foregoing
allegations (“Norway Proceedings”);

 

WHEREAS, the Former Norway Employee filed a complaint asserting violations of
data protection laws against IMS Health Norway and by IMSWorld with the
Norwegian Data Protection Authority (the “DPA Complaint”);

 

WHEREAS, the Parties now desire that they enter into a transaction wherein
(i) all disputes among them concerning the Four Former UK Employees’ and the
Former Norway Employee’s compliance with their obligations under the Employment
Agreements, and other related matters between and among QuintilesIMS, CRA and
the Former QI Employees be compromised and settled as specified in this
Agreement, (ii) certain obligations relating to certain of the Former QI
Employees be reduced and/or limited in scope, and (iii) the Parties are spared
the time and expense of further litigation in the UK Proceedings, the Norway
Proceedings, and elsewhere, and in respect of the DPA Complaint;

 

WHEREAS, this Agreement is not and shall not in any way be construed or deemed
to be evidence or an admission or a concession of any fault, liability, fact or
amount of damages, or any other matter whatsoever on the part of any of the
Parties;

 

2

--------------------------------------------------------------------------------


 

In consideration of the promises made in this Agreement, and other good and
valuable consideration, the Parties agree as follows:

 

ARTICLE I - DEFINITIONS

 

In addition to capitalized terms defined in other parts of this Agreement, the
terms below shall have the following meanings when used in this Agreement:

 

1.1                               “Affiliate” means, with respect to any Party
organization, any other entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Party.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

 

1.2                               “Business Day” means a day on which the banks
are open for business in the City of New York, New York, but does not include
Saturdays and Sundays.

 

1.3                               “Employment Agreements” means each of the
agreements listed on Exhibit B.

 

1.4                               “Equity Clawback Rights” means the right of
QuintilesIMS to recover, or the obligation of a former employee to forfeit or
pay to QuintilesIMS, any proceeds realized by the former employee in connection
with the sale or other disposition of QuintilesIMS shares of stock or exercise
of QuintilesIMS stock options, pursuant to the applicable plans or agreements
governing the terms of any equity award by QuintilesIMS to the former employee.

 

1.5                               “Non-Compliant Conduct” means the creation,
accessing, copying, deletion, modification, processing, transfer, use or
printing of QuintilesIMS Confidential Information without QuintilesIMS express
written authorization by (a) any Former QI Employee, (b) CRA, (c) any CRA
employee, or (d) any of CRA’s agents, contractors or representatives in
connection with any of their work arising from or relating to CRA.

 

1.6                               “Non-Compliant Material” means any
QuintilesIMS Confidential Information in the possession, custody or control of
any Former QI Employee, or CRA or its employees, agents, contractors or
representatives in connection with any of their work arising from or relating to
CRA, without QuintilesIMS express written authorization.

 

3

--------------------------------------------------------------------------------


 

1.7                               “Pricing and Market Access Services” means the
performance of services associated with the pricing of medicines and gaining and
maintaining market access for medicines for the benefit of, directly or
indirectly, life science organizations.  The word “pricing” refers to activities
undertaken by life sciences companies related to the pricing of medicines,
including reimbursement, pay-for-performance, rebates, discounting, reference
pricing, and other pricing and payment related topics, and the impact of public
policy, industry practices, healthcare treatment practices or other policy or
practices on any of these.  The words “market access” refer to activities
undertaken by life sciences companies to obtain and retain payer authorization
(government and private organizations) to pay for medicines to ensure that all
appropriate patients who would benefit have access to medicines at the right
price.  Services may include primary and secondary research, analytics,
forecasting, assessments, observations and insights, findings and conclusions,
recommendations, enhancements, tactics, strategies, health economics and
outcomes research, organizational design, development of clinical evidence, and
the development and implementation of programs relating to pricing and market
access associated with medicines, including the health benefits (including
efficacy and safety), financial impact (including direct and indirect costs),
and cost-benefit of treatments and therapies.  Pricing and market access
activities may relate to or involve one or more healthcare stakeholders,
including life science companies, health insurance organizations and other
payers (government and private organizations), managed care organizations,
providers, patients, government agencies, academia, public policy and regulatory
professionals and experts and other participants or influencers in healthcare. 
Such activities may focus on any level of geography, including global, regional,
national and local.  Pricing and Market Access Services also includes any
business development, sales or support activities in connection with any of the
foregoing.

 

1.8                               “QuintilesIMS Confidential Information” means
confidential or proprietary information of QuintilesIMS, including trade
secrets, in whatever form such information has been disclosed and whether
disclosed, received or created on, before or after the Effective Date of this
Agreement and regardless of whether such information is labeled or designated
formally as confidential.  Examples of QuintilesIMS Confidential Information
include technical knowledge; methodologies, computer programs, and work
processes of QuintilesIMS; business information provided to or from
QuintilesIMS; knowledge of future activities within QuintilesIMS, such as
products or services in research and development or marketing plans;
confidential information

 

4

--------------------------------------------------------------------------------


 

received by QuintilesIMS from third parties; QuintilesIMS national market
research data, subnational market research data or other proprietary market
research data; and information provided to QuintilesIMS by a third party which
QuintilesIMS has agreed to keep confidential, and all information originating or
derived from any of the foregoing.

 

1.9                               “QuintilesIMS Employees” means any person who
is not identified on Exhibit A hereto who was employed by QuintilesIMS at any
time on or after May 1, 2017.

 

1.10                        “Target Individuals” means (a) all Former QI
Employees, and (b) all CRA employees, agents, contractors or representatives
(i) who have been identified prior to the Effective Date, including in
connection with the UK Proceedings, as having actual possession or control of
Non-Compliant Materials; (ii) who CRA has a good faith reason to believe is
likely to have actual possession or control of Non-Compliant Materials derived
from QI Confidential Materials originating with any of the Former QI Employees,
and (c) who are identified as having actual possession or control (or who CRA
has reason to believe is likely to have actual possession or control) of
Non-Compliant Materials as a result of the Investigation or Monitoring.

 

1.11                        “TPA Program” shall mean the QuintilesIMS Third
Party Access program.

 

All references to “employed,” “employee” or “employment” (or related terms)
include service or other work performed as a contractor or otherwise on behalf
of or for the benefit of CRA.  All references to “solicitation” or “solicit” (or
related terms) includes services or activities in support of solicitation by
others.

 

ARTICLE II —CONSIDERATION

 

2.1                               In consideration of the terms, conditions and
obligations of the Parties set forth in this Agreement, including the
modification of certain employment restrictions as further described in Sections
4.1 and 4.2 of this Agreement (the “Modified Restrictions”) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
CRA shall pay to QuintilesIMS the sum of FIVE MILLION EIGHT HUNDRED FORTY
THOUSAND DOLLARS ($5,840,000.00) (the “Consideration”) as further described in
this Agreement.

 

2.2                               CRA shall deliver the Consideration to
QuintilesIMS in full on the Effective Date. The Consideration paid by CRA shall
be made in U.S. Dollars by wire transfer of immediately available funds to the
account set forth in Exhibit I to this Agreement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III — INDIVIDUAL COMPLIANCE WITH EMPLOYMENT AGREEMENTS

 

3.1                               Former QI Employee No. 1 agrees the
post-employment obligations in the Employment Agreements between Former QI
Employee No. 1 and QuintilesIMS that are listed on Exhibit B each remain in full
force and effect in accordance with the terms of each Employment Agreement,
subject to the Modified Restrictions.  If a conflict arises between the express
terms of any Employment Agreement and the terms of the Modified Restrictions,
the terms of the Modified Restrictions control.  Subject to the Modified
Restrictions, Former QI Employee No. 1 agrees to comply with the terms of such
Employment Agreements.

 

3.2                               Former QI Employee No. 2 agrees the
post-employment obligations in the Employment Agreements between Former QI
Employee No. 2 and QuintilesIMS that are listed on Exhibit B each remain in full
force and effect in accordance with the terms of each Employment Agreement,
subject to the Modified Restrictions.  If a conflict arises between the express
terms of any Employment Agreement and the terms of the Modified Restrictions,
the terms of the Modified Restrictions control.  Subject to the Modified
Restrictions, Former QI Employee No. 2 agrees to comply with the terms of such
Employment Agreements.

 

3.3                               Former QI Employee No. 3 agrees the
post-employment obligations in the Employment Agreements between Former QI
Employee No. 3 and QuintilesIMS that are listed on Exhibit B each remain in full
force and effect in accordance with the terms of each Employment Agreement,
subject to the Modified Restrictions (which replaces any inconsistent
arrangements under the Consent Order dated 21 April 2017 in the UK Proceedings
(the “April 21 Consent Order”)).  If a conflict arises between the express terms
of any Employment Agreement or the April 21 Consent Order and the terms of the
Modified Restrictions, the terms of the Modified Restrictions control.  Subject
to the Modified Restrictions, Former QI Employee No. 3 agrees to comply with the
terms of such Employment Agreements.

 

3.4                               Former QI Employee No. 4 agrees the
post-employment obligations in the Employment Agreements between Former QI
Employee No. 4 and QuintilesIMS that are listed on Exhibit B each remain in full
force and effect in accordance with the terms of each Employment Agreement,
subject to the Modified Restrictions.  If a conflict arises between the express
terms of any Employment Agreement and the terms of the Modified Restrictions,
the terms of the

 

6

--------------------------------------------------------------------------------


 

Modified Restrictions control.  Subject to the Modified Restrictions, Former QI
Employee No. 4 agrees to comply with the terms of such Employment Agreements.

 

3.5                               Former QI Employee No. 5 agrees the
post-employment obligations in the Employment Agreements between Former QI
Employee No. 5 and QuintilesIMS that are listed on Exhibit B each remain in full
force and effect in accordance with the terms of each Employment Agreement,
subject to the Modified Restrictions.  If a conflict arises between the express
terms of any Employment Agreement and the terms of the Modified Restrictions,
the terms of the Modified Restrictions control.  Subject to the Modified
Restrictions, Former QI Employee No. 5 agrees to comply with the terms of such
Employment Agreements.

 

ARTICLE IV — CRA EMPLOYMENT OF FORMER QUINTILESIMS EMPLOYEES

 

Subject to the terms of the Modified Restrictions, CRA will not interfere with,
induce a breach of or support any non-compliance with the terms of any of the
Employment Agreements.

 

4.1                               Non-competition.  CRA acknowledges Former QI
Employee Nos. 1, 2, 3, 4, 5, 6, 7 and 14 are each subject to non-competition
restrictions in accordance with the terms of their respective Employment
Agreements; provided, however, Former QI Employee No. 3 contends her non-compete
restriction was previously waived with respect to CRA by an authorized
representative of QuintilesIMS.  Notwithstanding the foregoing, CRA and
QuintilesIMS agree as follows:

 

(a)                                 QuintilesIMS agrees to reduce the period of
the non-competition restrictions applicable to Former QI Employee Nos. 1, 2, 3,
4, 6 and 14 during their employment with CRA in accordance with the dates set
forth in Rider 4.1.

 

(b)                                 Each of Former QI Employee Nos. 1, 2, 4, 5,
6 and 7 shall not perform or provide any Pricing and Market Access Services on
behalf of CRA or any CRA customer, directly or indirectly, until the earlier of
(i) the existing non-compete end date in their respective Employment Agreements
or (ii) if applicable, their respective reduced non-compete end date set forth
in Rider 4.1.  The words “perform or provide” in the preceding sentence includes
any assistance, support, advice, knowledge, information, recommendations, labor,
research, development, testing, marketing, selling or any other performance or
delivery.  This Section 4.1(b) applies to activities whether provided as
standalone Pricing and Market Access Services

 

7

--------------------------------------------------------------------------------


 

or combined with other services.  This Section 4.1(b) applies to the performance
of Pricing and Market Access Services anywhere in the world.

 

Nothing in this Section 4.1 modifies the terms of any non-competition
restriction in any of the Employment Agreements or in any agreement between
QuintilesIMS and any individual on Exhibit A, except as expressly stated in this
Section 4.1 and Rider 4.1 for the specified individuals.

 

4.2                               Client non-solicitation.  CRA acknowledges
Former QI Employee Nos. 1, 2, 3, 4, 5, 6, 7 and 14 are each subject to client
non-solicitation restrictions in accordance with the terms of their respective
Employment Agreements.  Notwithstanding the foregoing, CRA and QuintilesIMS
agree as follows:

 

(a)                                 QuintilesIMS agrees to reduce the period of
the client non-solicitation restrictions applicable to Former QI Employee Nos.
1, 2, 3, 4, 6 and 14 during their employment with CRA in accordance with Rider
4.2:

 

(b)                                 QuintilesIMS agrees to limit the client
non-solicitation restrictions applicable to Former QI Employee Nos. 1, 2, 3, 4,
5, 6, 7 and 14 during their employment with CRA to the companies specified in
Exhibit C.  For the avoidance of doubt, work by Former QI Employee No. 14 on an
existing client project and any renewal or expansion of that project will not
constitute a breach of the client non-solicitation restriction.

 

Nothing in this Section 4.2 modifies the terms of any client non-solicitation
restriction in any of the Employment Agreements or in any agreement between
QuintilesIMS and any individual on Exhibit A, except as expressly stated in this
Section 4.2 for the specified individuals.  Insofar as and only to the extent
that they are employed by CRA, both Former QI Employee Nos. 6 and 14 are
intended third party beneficiaries of Section 4.2(a).  Insofar as and only to
the extent that they are employed by CRA, each of Former QI Employee Nos. 6, 7
and 14 are intended third party beneficiaries of Section 4.2(b).  For the
avoidance of doubt and by way of example only, a Former QI Employee’s name
listed on CRA marketing collateral that is not prepared for a specific project
opportunity and is intended solely to reflect that Former QI Employee’s

 

8

--------------------------------------------------------------------------------


 

participation within CRA’s Life Sciences practice shall not be deemed a
violation of this Section 4.2.

 

4.3                               Non-Hire.  From the Effective Date up to and
through June 30, 2018, CRA will not take, nor will CRA authorize any person or
entity on its behalf to take, any of the following actions directly or
indirectly:  (a) engage in any recruitment, solicitation or hiring of
QuintilesIMS Employees; (b) engage in any discussions regarding employment
opportunities at CRA with individuals they actually know (or have a good faith
basis to know) at the time of the discussion to be QuintilesIMS Employees (even
if a discussion is initiated by the individual seeking employment); and
(c) extend any offers of employment to QuintilesIMS Employees.  Further, CRA
will withdraw any un-accepted employment offers, if any, made to any
QuintilesIMS Employees.

 

4.4                               Written Instruction and Assurances.  The
Former QI Employees had access to QuintilesIMS Confidential Information during
their employment with QuintilesIMS (“Prior Employment QI Confidential
Information”).  CRA represents it has provided written instruction to each of
the Former QI Employees consistent with the following:  (a) not to bring any
Prior Employment QI Confidential Information to CRA, provided, however, as to
Former QI Employees Nos. 3, 8 and 9, such instruction was provided orally and
will be provided again in writing by CRA within five (5) days of the Effective
Date, (b) not to use any Prior Employment QI Confidential Information for the
direct or indirect benefit of CRA or otherwise in connection with his or her
employment with CRA, and (c) not to share any Prior Employment QI Confidential
Information with any other CRA employee, agent, contractor or representative. 
Further, CRA has received written assurances from each of the Former QI
Employees that they will handle Prior Employment QI Confidential Information in
a manner that is consistent with each of (a), (b) and (c) of the preceding
sentence, provided, however, that as to Former QI Employee Nos. 3, 8 and 9, such
assurances were previously received orally and CRA will obtain such assurances
again in writing from Former QI Employees Nos. 3,8 and 9 within five (5) days of
the Effective Date.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V — INVESTIGATION, MONITORING, REMEDIATION

 

5.1                               Investigation.  As set forth below, CRA will
undertake a thorough forensic investigation of CRA and Target Individuals
(subject to any applicable data protection and privacy laws in each relevant
country), including forensic examination of CRA equipment and systems and work
performed by the Target Individuals, to identify (a) any Non-Compliant Material
in their possession, custody or control that may have originated with any of the
Former QI Employees, and (b) any Non-Compliant Conduct relating to the findings
of any such Non-Compliant Material (the “Investigation”).  The Investigation
will be conducted in accordance with the following:

 

(a)                                 Investigator and Protocol.  CRA has retained
Deloitte Financial Advisory Services LLP (“Deloitte”) and personnel at Deloitte
with relevant experience (“Investigator”) to perform the Investigation.  To
date, the Investigator has copied CRA-issued laptops and CRA-retained emails
from the individuals listed on Rider 5.1 (a), and has maintained custody and
control of this information. CRA and QuintilesIMS will use best efforts to agree
on a reasonable written protocol for the Investigation (“Protocol”), within
fifteen (15) days of the Effective Date (the “Protocol Date”), with such
agreement on the part of QuintilesIMS and CRA not to be unreasonably withheld or
delayed.  The Investigation will be performed in accordance with the Protocol. 
CRA will bear all costs related to the Investigation.

 

(b)                                 Report.  Subject to Section 5.1(d), the
Investigator, at the conclusion of its Investigation, shall deliver to both
QuintilesIMS and CRA a written report (“Report”) documenting the actions taken
by the Investigator in performance of the Investigation and the Investigator’s
findings (i.e., the Investigator’s determination of facts discovered during the
Investigation, the Investigator’s analysis, and reasonable inferences determined
by the Investigator based on the Investigator’s discovery of facts and analysis)
with respect to any Non-Compliant Materials or Non-Compliant Conduct.

 

(c)                                  Cooperation.  CRA shall require, to the
extent permissible under applicable laws, that each of the Target Individuals
reasonably cooperate in the Investigation and provide all reasonably requested
information to the Investigator.  Each of the Four Former UK Employees and the
Former Norway Employee agree to reasonably cooperate with the Investigation. 
CRA will promptly inform QuintilesIMS if any CRA employee fails to reasonably
and promptly cooperate with the Investigation or the requests of the
Investigator.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Timing.  The Investigator will use its
commercially reasonable efforts to start its Investigation no later than fifteen
(15) days from the Protocol Date, and complete its Investigation within ninety
(90) days from the start of the Investigation.  The Investigator will use its
commercially reasonable efforts to deliver the Report to CRA within fifteen (15)
days following the completion of the Investigation.  The Investigator will then
deliver the Report to QuintilesIMS within fifteen (15) days following CRA’s
receipt of the Report or as soon thereafter as practicable, subject to
reasonable and limited redactions necessary to protect CRA or CRA client
confidential or proprietary information, and subject to QuintilesIMS’ inspection
rights under Section 5.3(a).

 

(e)                                  Consultation. Within thirty (30) days
following QuintilesIMS receipt of the Report, QuintilesIMS may request a
consultation with the Investigator to discuss and clarify the findings in the
Report. CRA shall be entitled to participate in any such consultation.
Investigator personnel leading the Investigation will be reasonably available
for such consultation to discuss the actions taken by the Investigator in
performance of the Investigation, the information contained in the Report, and
answer QuintilesIMS questions relating to the Investigation and the Report.

 

5.2                               Monitoring.  For a period of six months
following the Effective Date, CRA shall undertake reasonable steps to monitor
the work activities of the Target Individuals, including monitoring of CRA
equipment and systems used by Target Individuals to conduct CRA business, to
confirm the Target Individuals are not engaged in Non-Compliant Conduct and do
not possess or control Non-Compliant Material (“Monitoring”).  CRA and
QuintilesIMS agree that Monitoring may be proportionate to the risks identified
in connection with the Investigation and Monitoring (e.g., Monitoring may
involve lower intensity Monitoring activities such as sampling for lower risk
individuals; Monitoring may involve higher intensity Monitoring activities such
as user activity monitoring for higher risk individuals).

 

5.3                               Remediation.  All Non-Compliant Material and
Non-Compliant Conduct (including any discovered by the Investigator or CRA
personnel, whether on, before or after the Effective Date) shall be subject to
the remediation described in this Section 5.3.

 

11

--------------------------------------------------------------------------------


 

(a)                                 CRA’s Proposed Response to the Report.  For
any Non-Compliant Material or Non-Compliant Conduct identified in the
Investigator’s Report, CRA will promptly notify  QuintilesIMS of CRA’s proposal
to remedy such Non-Compliant Material and Non-Compliant Conduct, with such
notice to be delivered no later than when the Investigator delivers the Report
to QuintilesIMS under Section 5.1(d) (“Investigation Notice of
Non-Compliance”).  Further, CRA will cooperate with QuintilesIMS to promptly
find a mutually acceptable time, place and manner to provide any Non-Compliant
Material for inspection by QuintilesIMS.

 

(b)                                 CRA’s Proposed Response during Monitoring. 
If CRA discovers any Non-Compliant Material or Non-Compliant Conduct during
Monitoring, CRA will notify QuintilesIMS within five (5) Business Days of such
discovery in writing, with such notice containing a reasonable description of
the Non-Compliant Material and/or Non-Compliant Conduct, CRA’s proposal to
remedy the issue, and proposing a reasonable time, place and manner for
QuintilesIMS’ inspection of the Non-Compliant Material, subject to appropriate
confidentiality restrictions (“Monitoring Notice of Non-Compliance”).

 

(c)                                  Removal/Quarantine:  Upon QuintilesIMS’
receipt of an Investigation Notice of Non-Compliance or a Monitoring Notice of
Non-Compliance, CRA and QuintilesIMS shall promptly confer and agree upon
reasonable procedures for removing the Non-Compliant Material, so that it may
not be further accessed by any CRA employee or other unauthorized individual,
and in a manner consistent with CRA’s data preservation obligations and this
Agreement.  If such removal cannot be effectuated consistent with CRA’s data
preservation obligations and this Agreement, the Non-Compliant Material shall be
quarantined in a manner mutually agreed upon by CRA and QuintilesIMS.

 

(d)                                 Certification of Destruction/Deletion:  
Upon the conclusion of any investigation concerning Non-Compliant Material, and
subject to QuintilesIMS’ approval (which approval will not be unreasonably
delayed or denied), CRA shall destroy (or in the case of electronic materials,
permanently delete) all Non-Compliant Materials and provide a certification of
such destruction or deletion to QuintilesIMS.  Any such destruction shall not
include any requirement to search or delete any CRA emergency back-up systems,
tapes or similar disaster recovery systems (collectively “Back-up Copies”);
provided, however, CRA will not use, distribute or provide any individual access
(other than access by IT personnel in their day to day capacity as

 

12

--------------------------------------------------------------------------------


 

IT personnel overseeing such back-up systems), to any QuintilesIMS Confidential
Information on any Back-up Copies.

 

(e)                                  Disciplinary action.  Any CRA employee who
engaged in Non-Compliant Conduct or possesses or controls Non-Compliant Material
will be subject to disciplinary action commensurate with the non-compliance, up
to and including termination of employment, as determined by CRA, in its sole
discretion.

 

5.4.                            CRA Confidential Information. CRA shall be
entitled to make reasonable redactions from any Report, or notice set out above,
of any information that CRA believes to be confidential or proprietary
information of CRA or any CRA client, subject to QuintilesIMS’ inspection rights
in Section 5.3(a); provided, however, CRA agrees to redact the minimum amount
necessary to protect the confidentiality of CRA’s information.  CRA agrees to
reasonably cooperate with QuintilesIMS to discuss the nature of such redacted
information and why CRA believes it is entitled to redact such information,
including whether any such redacted information is derived in whole or in part
from QuintilesIMS Confidential Information (in which case QuintilesIMS is
entitled to inspect such information and CRA and QuintilesIMS shall agree upon
reasonable procedures for such inspection, including but not limited to review
on an attorneys-eyes only basis).

 

5.5.                            Obligations Subject to Data Protection and Data
Privacy Laws. The rights and obligations set forth in this Article V are subject
to any applicable data privacy, data protection and employment laws or
regulations of any jurisdiction wherever located.

 

ARTICLE VI - RELEASES AND COVENANTS NOT TO SUE

 

6.1                               QuintilesIMS Release of the Four Former UK
Employees.  QuintilesIMS and its  present and former parent entities,
subsidiaries, divisions, and Affiliates, their respective officers, directors,
employees, agents, subrogees and insurers, and their respective successors,
predecessors, assigns, heirs, executors, administrators, attorneys, servants,
agents and representatives (collectively, “QuintilesIMS Parties”), hereby and
forever release, acquit, and discharge each of the Four Former UK Employees and
each of their respective assigns, heirs, executors, administrators, attorneys,
servants, agents, successors, predecessors, insurers,

 

13

--------------------------------------------------------------------------------


 

subrogees and representatives (collectively, “Four Former UK Employee Parties”),
from any and all claims or causes of action, debts, suits, rights of action,
dues, sums of money, accounts, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, variances, executions,
demands or obligations of any kind or nature whatsoever, matured or unmatured,
liquidated or unliquidated, absolute or contingent, known or unknown, suspected
or unsuspected, including any costs and legal fees (collectively, “Claims”),
solely arising out of, or relating to (a) the investigation and enforcement of
Claims in the UK Proceedings, including the matters disclosed in the Affidavits
provided by the Four Former UK Employees and Mr. Jonathan Yellin in the UK
Proceedings, any information previously provided by Kroll Worldwide to
QuintilesIMS in connection with the UK Proceedings and any information provided
by QuintilesIMS external counsel (Pinsent Masons LLP) to CRA’s external counsel 
(Taylor Wessing LLP) in connection with the UK Proceedings; (b) the Four Former
UK Employees’ and the Former Norway Employee’s employment with QuintilesIMS,
including any Equity Clawback Rights relating to Former QI Employee Nos. 1, 2, 4
and 5; (c) CRA’s, the Four Former UK Employees’ and the Former Norway Employee’s
direct and indirect recruitment activities of any QuintilesIMS employees prior
to the Effective Date, and CRA’s hiring and employment of the individuals
identified on Exhibit A hereto; and (d) all Non-Compliant Materials and
Non-Compliant Conduct prior to the Effective Date revealed in the Investigation,
provided that the Investigation is completed, the Report is delivered, and
findings of Non-Compliant Material and Non-Compliant conduct are remediated in
accordance with the Protocol and Article V.

 

6.2                               QuintilesIMS Release of CRA.  The QuintilesIMS
Parties hereby and forever release, acquit, and discharge each of CRA and its
present and former parent entities, subsidiaries, divisions, and Affiliates,
their respective officers, directors, employees, agents, subrogees and insurers,
and their respective successors, predecessors, assigns, heirs, executors,
administrators, attorneys, servants, agents and representatives (collectively,
“CRA Parties”), from any and all Claims solely arising out of, or relating to:
(a) the investigation and enforcement of Claims in the UK Proceedings, including
the matters disclosed in the Affidavits provided by the Four Former UK Employees
and Mr. Jonathan Yellin in the UK Proceedings, any information previously
provided by Kroll Worldwide to QuintilesIMS in connection with the UK
Proceedings, and any information provided by QuintilesIMS external counsel
(Pinsent Masons LLP) to CRA’s

 

14

--------------------------------------------------------------------------------


 

external counsel  (Taylor Wessing LLP) in connection with the UK Proceedings;
(b) the Four Former UK Employees’ and the Former Norway Employee’s employment
with QuintilesIMS, including any Equity Clawback Rights relating to Former QI
Employee Nos. 1, 2, 4 and 5; (c) CRA’s, the Four Former UK Employees’ and the
Former Norway Employee’s direct and indirect recruitment activities of any
QuintilesIMS employees prior to the Effective Date, and CRA’s hiring and
employment of the individuals identified on Exhibit A hereto; and (d) all
Non-Compliant Materials and Non-Compliant Conduct prior to the Effective Date
revealed in the Investigation, provided that the Investigation is completed, the
Report is delivered, and findings of Non-Compliant Material and Non-Compliant
conduct are remediated in accordance with the Protocol and Article V.

 

6.3                               Four Former UK Employees’ Releases of
QuintilesIMS.  The Four Former UK Employee Parties hereby and forever release,
acquit, and discharge each of the QuintilesIMS Parties, from any and all Claims,
solely arising out of, or relating to: (a) the investigation and enforcement of
Claims in the UK Proceedings, including the matters disclosed in the Affidavits
provided by the Four Former UK Employees and Mr. Jonathan Yellin in the UK
Proceedings, any information previously provided by Kroll Worldwide to
QuintilesIMS in connection with the UK Proceedings, and any information provided
by QuintilesIMS external counsel (Pinsent Masons LLP) to CRA’s external counsel 
(Taylor Wessing LLP) in connection with the UK Proceedings; (b) the Four Former
UK Employees’ and the Former Norway Employee’s employment with QuintilesIMS,
including any Equity Clawback Rights relating to Former QI Employee Nos. 1, 2, 4
and 5 and any further Claim to compensation from QuintilesIMS pursuant to any
non-competition restriction; (c) CRA’s, the Four Former UK Employees’ and the
Former Norway Employee’s direct and indirect recruitment activities of any
QuintilesIMS employees prior to the Effective Date, and CRA’s hiring and
employment of the individuals identified on Exhibit A hereto; and (d) all
Non-Compliant Materials and Non-Compliant Conduct prior to the Effective Date
revealed in the Investigation, provided that the Investigation is completed, the
Report is delivered, and findings of Non-Compliant Material and Non-Compliant
conduct are remediated in accordance with the Protocol and Article V.

 

6.4                               CRA Release of QuintilesIMS.  The CRA Parties
hereby and forever release, acquit, and discharge each of the QuintilesIMS
Parties, from any and all Claims solely arising out of, or relating to: (a) the
investigation and enforcement of Claims in the UK Proceedings, including the

 

15

--------------------------------------------------------------------------------


 

matters disclosed in the Affidavits provided by the Four Former UK Employees and
Mr. Jonathan Yellin in the UK Proceedings, any information previously provided
by Kroll Worldwide to QuintilesIMS in connection with the UK Proceedings and any
information provided by QuintilesIMS external counsel (Pinsent Masons LLP) to
CRA’s external counsel  (Taylor Wessing LLP) in connection with the UK
Proceedings; (b) the Four Former UK Employees’ and the Former Norway Employee’s
employment with QuintilesIMS, including any Equity Clawback Rights relating to
Former QI Employee Nos. 1, 2, 4 and 5 and any further Claim to compensation from
QuintilesIMS pursuant to any non-competition restriction; (c) CRA’s, the Four
Former UK Employees’ and the Former Norway Employee’s direct and indirect
recruitment activities of any QuintilesIMS employees prior to the Effective
Date, and CRA’s hiring and employment of the individuals identified on Exhibit A
hereto; and (d) all Non-Compliant Materials and Non-Compliant Conduct prior to
the Effective Date revealed in the Investigation, provided that the
Investigation is completed, the Report is delivered, and findings of
Non-Compliant Material and Non-Compliant conduct are remediated in accordance
with the Protocol and Article V.

 

6.5                               No Release of Certain Claims.  Notwithstanding
any contrary provision of this Agreement, the QuintilesIMS Parties do not
release any Claims of any nature arising from or related to: (a) any misconduct
concerning Non-Compliant Material or Non-Compliant Conduct that occurred on or
after the Effective Date or has not been disclosed in the Investigation Report;
(b) any material violation of this Agreement; (c) any material violation of the
Employment Agreements (as modified by Sections 4.1 and 4.2) on or after the
Effective Date; (d) the CRA Parties’ hiring or employment of any person other
than the individuals identified on Exhibit A; or (e) violation by individuals
identified on Exhibit A of their confidentiality, restrictive covenant, and
other post-employment obligations to the QuintilesIMS Parties on or after the
Effective Date (other than as modified in Sections 4.1 and 4.2).  In addition,
should any beneficiary of the releases contained in Sections 6.1 and 6.2 seek to
enforce any Claims against any of the QuintilesIMS Parties arising from matters
as to which they enjoy a release under Sections 6.1 and 6.2 or in relation to
the investigation and enforcement of Claims in the UK Proceedings, Norway
Proceedings or in respect of the DPA Complaint, CRA and each of the Four Former
UK Employees and the Former Norway Employee agree that the releases contained in
Sections 6.1 and 6.2 shall be null and void as to that beneficiary.

 

16

--------------------------------------------------------------------------------


 

6.6                               Covenant Not to Sue.  Each of the QuintilesIMS
Parties, the CRA Parties, the Four Former UK Employee Parties and the Former
Norway Employee Party covenant that, to the extent permitted by applicable law,
neither they, nor any of their respective present or former parent entities,
subsidiaries, divisions, or Affiliates, their respective officers, directors,
employees, agents, subrogees, or insurers, or their respective successors,
predecessors, assigns, heirs, executors, administrators, attorneys, servants,
agents, or representatives will commence, prosecute, or cause to be commenced or
prosecuted against one another or their respective present or former parent
entities, subsidiaries, divisions, or Affiliates, or their respective officers,
directors, employees, agents, subrogees, or insurers, or their respective
successors, predecessors, assigns, heirs, executors, administrators, attorneys,
servants, agents, or representatives any action or other proceeding based upon
any Claims, demands, causes of action, obligations, damages, or liabilities that
they are releasing by this Agreement.

 

6.7                               Stay of UK Proceedings.  On or before the
Effective Date, counsel for QuintilesIMS shall execute and deliver to CRA the
Consent Order in the form attached hereto as Exhibit E, which CRA shall hold in
escrow (and not cause to be filed in the UK Proceedings) until the Consideration
is paid to QuintilesIMS in accordance with Article II of this Agreement.  Upon
QuintilesIMS’ receipt of the Consideration, QuintilesIMS will promptly inform
CRA that CRA and the Four Former UK Employees’ counsel in England is authorized
to counter-sign Exhibit E and file Exhibit E in the UK Proceedings, and CRA and
the Four Former UK Employees shall instruct their counsel in England to file the
Consent Order at Court in the UK Proceedings.

 

6.8                               Resolution of Norway Proceedings and DPA
Complaint.  On or before the Effective Date, counsel for QuintilesIMS shall
execute and deliver to CRA the Norwegian-language pleading attached hereto as
Exhibit G, which CRA shall hold in escrow (and not cause to be filed in the
Norway Proceedings) until the Consideration is paid to QuintilesIMS in
accordance with Article II of this Agreement.  Upon QuintilesIMS’ receipt of the
Consideration, QuintilesIMS will promptly inform CRA that CRA and Former Norway
Employee’s counsel in Norway is authorized to counter-sign Exhibit G and file
Exhibit G in the Norway Proceedings, and CRA and the Former Norway Employee
shall instruct their counsel in Norway to file Exhibit G in the Norway 
Proceedings.   On the Effective Date, counsel to the Former Norway Employee
shall deliver to the Norwegian Data Protection Authority a Notice in the
Norwegian-language form attached hereto as Exhibit H withdrawing the DPA
Complaint.  The unofficial English

 

17

--------------------------------------------------------------------------------


 

translations of the pleading and notice in Exhibits G and H respectively are
included for informational purposes only.  CRA and the Former Norway Employee
each agree to provide reasonable assistance to QuintilesIMS upon request in
connection with defending or resolving any matter before the Norwegian Data
Protection Authority arising from or relating to the DPA Complaint.

 

ARTICLE VII — NORWAY PROCEEDINGS

 

In consideration of the matters and payment specified in Section 2.1 of this
Agreement and this Article VII, the Parties agree to the following:

 

7.1                               QuintilesIMS Release of the Former Norway
Employee.  The QuintilesIMS Parties hereby and forever release, acquit, and
discharge the Former Norway Employee and each of his assigns, heirs, executors,
administrators, attorneys, servants, agents, successors, predecessors, insurers,
subrogees and representatives (collectively, the “Former Norway Employee
Parties”), from any and all Claims solely arising out of, or relating to (a) the
investigation and enforcement of Claims in the UK Proceedings, including the
matters disclosed in the Affidavits provided by the Four Former UK Employees and
Mr. Jonathan Yellin in the UK Proceedings, any information previously provided
by Kroll Worldwide to QuintilesIMS in connection with the UK Proceedings, and
any information provided by QuintilesIMS external counsel (Pinsent Masons LLP)
to CRA’s external counsel  (Taylor Wessing LLP) in connection with the UK
Proceedings; (b) the Four Former UK Employees’ and the Former Norway Employee’s
employment with QuintilesIMS, including any Equity Clawback Rights relating to
Former QI Employee Nos. 1, 2, 4 and 5 and any further Claim to compensation from
QuintilesIMS pursuant to any non-competition restriction; (c) CRA’s, the Four
Former UK Employees’ and the Former Norway Employee’s direct or indirect
recruitment activities of any QuintilesIMS employees prior to the Effective
Date, and CRA’s hiring and employment of the individuals identified on Exhibit A
hereto; (d) all Non-Compliant Materials and Non-Compliant Conduct prior to the
Effective Date revealed in the Investigation, provided that the Investigation is
completed, the Report is delivered, and findings of Non-Compliant Material and
Non-Compliant conduct are remediated in accordance with the Protocol and
Article V; and (e) the Norway Proceedings and the DPA Complaint.

 

18

--------------------------------------------------------------------------------


 

7.2                               Former Norway Employee Release of
QuintilesIMS.  The Former Norway Employee Parties hereby and forever release,
acquit, and discharge each of the QuintilesIMS Parties from any and all Claims,
solely arising out of, or relating to: (a) the investigation and enforcement of
Claims in the UK Proceedings, including the matters disclosed in the Affidavits
provided by the Four Former UK Employees and Mr. Jonathan Yellin in the UK
Proceedings, any information previously provided by Kroll Worldwide to
QuintilesIMS in connection with the UK Proceedings, and any information provided
by QuintilesIMS external counsel (Pinsent Masons LLP) to CRA’s external counsel 
(Taylor Wessing LLP) in connection with the UK Proceedings; (b) the Four Former
UK Employees’ and the Former Norway Employee’s employment with QuintilesIMS,
including any Equity Clawback Rights relating to Former QI Employee Nos. 1, 2, 4
and 5 and any further Claim to compensation from QuintilesIMS pursuant to any
non-competition restriction; (c) CRA’s, the Four Former UK Employees’ and the
Former Norway Employee’s direct and indirect recruitment activities of any
QuintilesIMS employees prior to the Effective Date, and CRA’s hiring and
employment of the individuals identified on Exhibit A hereto; (d) all
Non-Compliant Materials and Non-Compliant Conduct prior to the Effective Date
revealed in the Investigation, provided that the Investigation is completed, the
Report is delivered, and findings of Non-Compliant Material and Non-Compliant
conduct are remediated in accordance with the Protocol and Article V; and
(e) the Norway Proceedings and the DPA Complaint.

 

7.3                               The Former Norway Employee shall comply with
the terms of Article VIII of this Agreement.

 

7.4.                            The Former Norway Employee waives any Claim to
any further compensation under his Employment Agreements with QuintilesIMS or in
respect of any non-competition restriction, including Section 1 of his
Restrictive Covenant Agreement.

 

7.5                               Notwithstanding any contrary term in this
Agreement, in the event the Norwegian Data Protection Authority does not dismiss
the DPA Complaint and pursues the Claims alleged therein despite delivery of the
notice attached as Exhibit H to this Agreement, CRA shall indemnify and hold the
QuintilesIMS Parties harmless for fifty-percent (50%) of all costs and
reasonable legal fees incurred (after the Effective Date) in connection with
that proceeding, as well as fifty-percent (50%)  of all penalties and fines that
may be imposed (collectively, the “DPA Complaint Costs”) subject to a cap of
US$50,000, which shall be paid to QuintilesIMS

 

19

--------------------------------------------------------------------------------


 

within fifteen (15) Business Days of CRA’s receipt of an invoice from
QuintilesIMS documenting the DPA Complaint Costs and their amounts. 
QuintilesIMS may deliver such invoices to CRA up to one (1) time each calendar
month.

 

ARTICLE VIII — RESTRICTED EMPLOYEE ACCESS

 

During CRA’s employment of the Former Norway Employee (“Restricted Employee”),
CRA will use its best efforts to (a) ensure the Restricted Employee does not
obtain, access or receive, directly or indirectly, any QuintilesIMS Confidential
Information from any CRA employee agent, subcontractor or representative or
otherwise have any access to QuintilesIMS Confidential Information arising from
or relating to his work for CRA, including any QuintilesIMS data CRA receives
under the TPA Program or any information or materials derived from QuintilesIMS
data (“Restricted Access Requirements”), (b) create and maintain documentation
to evidence CRA’s compliance with this requirement (“Documentation
Requirements”), (c) take affirmative actions to communicate this requirement to
employees, actively monitor CRA’s compliance with this Article VIII, and
promptly notify QuintilesIMS of any non-compliance (“Compliance Requirements”),
and (d) make information, documents and employees available to QuintilesIMS
representatives in response to requests to audit CRA’s compliance with this
Article VIII (“Audit Requirements”).  In connection with the foregoing, CRA will
abide by the obligations of this Article VIII and Exhibit D beginning on the
Effective Date and continuing until the earlier of (i) written notification from
an authorized QuintilesIMS officer referring to this Article VIII and expressly
stating these obligations may be discontinued, (ii) three (3) years from the
Effective Date or (iii) termination of the Restricted Employee’s employment with
CRA.

 

ARTICLE IX - NOTICE

 

Any notice required or permitted to be given by this Agreement shall be
delivered by email, and hand or overnight or international courier, to:

 

QuintilesIMS, to: QuintilesIMS, Office of General Counsel, 100 IMS Drive,
Parsippany, New Jersey 07054  USA, Attention:  General Counsel (email:
officeofgeneralcounsel@quintilesIMS.com and Harvey.ashman@quintilesims.com),
with a

 

20

--------------------------------------------------------------------------------


 

required copy to Michael Carlinsky, Esq. (michaelcarlinsky@quinnemanuel.com) and
John H. Chun (johnchun@quinnemanuel.com), Quinn Emanuel Urquhart & Sullivan LLP,
51 Madison Avenue, 22nd Floor, New York, New York 10010, USA.

 

CRA, to: Jonathan D. Yellin, Charles River Associates, 200 Clarendon Street,
T-9, Boston, MA 02116 (email: Jyellin@crai.com) with a required copy to Jason M.
Halper, Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, N.Y.
10281 (email: Jason.halper@cwt.com)

 

UK Counsel to: Paul Callaghan, Taylor Wessing, 5 New Street Square London EC4A
3TW, United Kingdom (email: P.Callaghan@taylorwessing.com)

 

For Former QI Employee Nos. 1, 2, 3, 4, and 5:  See Exhibit A

 

ARTICLE X - MISCELLANEOUS

 

10.1                        Injunctive Relief.  Should a Court determine in
connection with deciding a motion for a temporary restraining order, preliminary
and/or permanent injunction that it is reasonably likely that CRA, the Four
Former UK Employees or the Former Norway Employee materially breached this
Agreement, the Parties agree that the resultant injury to QuintilesIMS will be
deemed irreparable, and the consent injunction against CRA, the Four Former UK
Employees and the Former Norway Employee annexed hereto as Exhibit F, may be
filed exclusively in the federal District Court of Massachusetts or
Massachusetts state court, Suffolk County, to go into effect immediately upon
entry by the Court (including but not limited to in connection with
QuintilesIMS’ request for temporary or preliminary injunctive relief), and
service upon CRA, the Four Former UK Employees and the Former Norway Employee.
For avoidance of doubt, a Court determination in connection with an application
for an ex parte temporary restraining order shall not entitle a party to file
the consent injunction annexed as Exhibit F.  Further, the remedies described in
this Section 10.1 shall be in addition to any other remedy to which QuintilesIMS
may be entitled.

 

10.2                        Representations and Warranties.  The Parties
represent and warrant that each is the sole and lawful owner of all rights,
title, and interest in and to all matters each is releasing pursuant to

 

21

--------------------------------------------------------------------------------


 

this Agreement, and that none of the Parties has assigned or transferred, or
purported to assign or transfer, any of such released matters, in whole or in
part, to any other person or entity.

 

10.3                        No Admission.  The Parties acknowledge that this
Agreement is entered into solely for the purpose of compromising, concluding,
and preventing further involvement in any dispute between them, and that this
Agreement and the actions taken pursuant to it do not constitute an admission of
liability or wrongdoing by any of them.

 

10.4                        Confidentiality.  Except as otherwise provided in
this Agreement, each of the Parties agrees that, from and after the Effective
Date, neither it, nor its attorneys, shall: (i) divulge to any person or entity
the fact, terms and conditions of this Agreement, any payments made pursuant to
this Agreement, and/or the negotiations relating thereto; or (ii) make any
public statements concerning, or otherwise publicize, the Claims that are the
subject matter hereof or have any discussions of such matters with any person or
entity. Notwithstanding the foregoing, nothing herein shall prohibit any Party
from making disclosures: (i) to such Party’s attorneys, employees, officers,
directors, auditors, accountants, tax advisors, insurers, financial sources
and/or financial advisors; provided such persons agree to keep said information
confidential and not disclose it to others except as required by law or
regulatory filing requirements or inquiry; (ii) as may be necessary for purposes
of tax or other reporting required by law and/or any regulatory inquiry;
(iii) in response to court order, administrative order, subpoena or other legal
process, pursuant to any request of any regulatory body or otherwise as required
by law; (iv) in connection with an action or proceeding to enforce this
Agreement; and/or (v) with the written permission of the other Party; provided,
however, the non-disclosure obligations of this Section 10.4 will not apply to
information which is generally available to the public. In the event that a
Party concludes that it must make such disclosure pursuant to subsection
(iii) of this Section 10.4 or will not or cannot file the Agreement under seal
in connection with an action to enforce this Agreement pursuant to subsection
(iv) of this Section 10.4, then, except as prohibited by law, that Party shall,
as soon as reasonably practicable after reaching that conclusion, provide
written notification to the other Parties that such disclosure has been
requested or will be made so as to permit the other Parties to seek appropriate
relief including as applicable moving for a protective order. For avoidance of
doubt, nothing in this Section 10.4 requires a party that believes that
disclosure of this Agreement is necessary pursuant to subsection (iii) or
(iv) hereunder to seek a protective order or otherwise to seek affirmative
relief to maintain the confidentiality of this Agreement, other than

 

22

--------------------------------------------------------------------------------


 

providing prompt notice to the other Parties hereto that disclosure has been
requested or will be made.  The Parties agree that irreparable damage would
occur if this Section 10.4 were not performed in accordance with the terms
hereof and that the Parties shall be entitled to specific performance of the
terms hereof, including seeking an injunction to enforce this Section 10.4, in
addition to any other remedy to which they are entitled at law or in equity. 
Notwithstanding the foregoing, the Parties acknowledge that CRA intends to file
this Agreement with the United States Securities and Exchange Commission, but
shall redact in their entirety from such filing Exhibits A to C and I, and
Riders 4.1 and 4.2.

 

10.5                        Entire Agreement.  This Agreement, including all its
exhibits and riders, constitutes the entire agreement and understanding between
the Parties with respect to the subject matter of this Agreement and supersedes
any prior or contemporaneous oral or written agreements, proposed agreements,
negotiations, and discussions between the Parties except as expressly provided
in this Agreement.  This Agreement may not be altered, modified, or amended,
except by writing executed by the Parties, nor may any of its provisions be
waived, except in writing by the Party granting such waiver.  The Parties each
acknowledge that, other than as stated in this Agreement, no other party, agent,
or attorney of any other Party has made any promise or representation or
warranty to induce the Party to enter into this Agreement, and each Party
acknowledges that it, he or she has not executed this Agreement in reliance upon
any such promise, representation, or warranty not contained in this Agreement.

 

10.6                        Binding Agreement.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective heirs,
personal representatives, successors, assigns, and any corporation, partnership,
or other entity into or with which any Party may merge, consolidate, or
reorganize.

 

10.7                        Severability.  The provisions of this Agreement are
severable.  Should any of the provisions of this Agreement be rendered invalid
or modified by a court or government agency of competent jurisdiction, it is
agreed that this shall not in any way or manner affect the enforceability of the
other provisions of this Agreement which shall remain in full force and effect,
and as to such invalidation or modification, this Agreement shall be given the
fullest interpretation allowed by its plain meaning.

 

10.8                        Governing Law; Forum.  This Agreement shall be
governed by, and construed in accordance with, the laws of Massachusetts,
without regard to its conflict of law rules.  The

 

23

--------------------------------------------------------------------------------


 

Parties agree that any action or proceeding with respect to this Agreement shall
be brought exclusively in either the United States District Court for District
of Massachusetts, or a Massachusetts state court sitting in Suffolk County.  The
Parties agree to the personal jurisdiction thereof, and irrevocably waive any
objection to the venue of such action, including any objection that the action
has been brought in an inconvenient forum.

 

10.9                        Authority.  Each Party and signatory to this
Agreement represents and warrants to each other Party that such Party or
signatory has full power, authority, and legal right, and has obtained all
approvals and consents necessary, to execute, deliver, and perform all actions
required under this Agreement.  The Parties acknowledge that this Agreement was
drafted jointly by the Parties, that each Party has consulted with such Party’s
own attorneys and fully understands its terms, and that each Party has received
legal advice from such Party’s own attorneys regarding the advisability of
entering into the settlement provided for in this Agreement and is executing
this Agreement voluntarily and free of any force or duress.

 

10.10                 WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES
SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 10.10.

 

10.11                 Headings.  The headings in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement, and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

24

--------------------------------------------------------------------------------


 

10.12                 Counterparts.  This Agreement may be executed in
counterparts by PDF, and each counterpart taken together shall be treated as a
single and entire document and admissible in evidence as a duplicate original.

 

//////////  Intentionally left blank \\\\\\\\\\

 

25

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

IMSWORLD PUBLICATIONS LTD.

IMS HEALTH GMBH & CO. OHG

 

 

By:

/s/ James Berkshire

 

By:

/s/ Frank Wartenberg

 

 

 

 

 

Name:

James Berkshire

 

Name:

Dr. Frank Wartenberg

 

 

 

 

 

Title:

SVP Business Operations

 

Title:

President Central Europe

 

 

Dated: November 20, 2017

Dated: November 20, 2017

 

 

IMS HEALTH TECHNOLOGY SOLUTIONS NORWAY AS

IQVIA INC.

 

 

By:

/s/ M. Voll

 

By:

/s/ Harvey Ashman

 

 

 

 

 

Name:

M. Voll

 

Name:

Harvey Ashman

 

 

 

 

 

Title:

GM Nordics

 

Title:

Senior Vice President

 

 

Dated: November 20, 2017

Dated: November 20, 2017

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

1

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

CRA INTERNATIONAL INC.

CRA INTERNATIONAL (UK) LIMITED

 

 

 

 

By:

/s/ Paul Maleh

 

By:

/s/ Paul Maleh

 

 

 

 

 

Name:

Paul Maleh

 

Name:

Paul Maleh

 

 

 

 

 

Title:

CEO and President

 

Title:

Director

 

 

Dated: November 20, 2017

Dated: November 20, 2017

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

2

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

JOANNE CLARK

 

 

 

By:

/s/ Joanne Clark

 

 

 

Dated: November 20, 2017

 

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

3

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

WALTER COLASANTE

 

 

 

By:

/s/ Walter Colasante

 

 

 

Dated: November 20, 2017

 

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

4

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

EVA MARCHESE

 

 

 

By:

/s/ Eva Marchese

 

 

 

Dated: November 20, 2017

 

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

5

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

CARLA NIVEN

 

 

 

By:

/s/ Carla Niven

 

 

 

Dated: November 20, 2017

 

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

6

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

ANDRAS RUPPERT

 

 

 

By:

/s/ Andras Ruppert

 

 

 

Dated: November 20, 2017

 

 

Signature pages for the November 2017 Transaction Agreement among QuintilesIMS,
Charles River Associates, (CRA), Former QI Employees 1, 2, 3, 4 and 5

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RESTRICTED EMPLOYEE REQUIREMENTS

 

In accordance with Article VIII, CRA and QuintilesIMS agree as follows:

 

1.              Restricted Access Requirements.  CRA will establish physical,
technical and administrative controls to completely segregate all QuintilesIMS
Confidential Information that comes into CRA’s possession or control, regardless
of source, including QuintilesIMS data received by CRA in connection with the
TPA Program, sufficient to ensure no such QuintilesIMS Confidential Information
ever comes, directly or indirectly, into the possession, custody or control of
the Restricted Employee or is otherwise accessed or used by the Restricted
Employee.  Under this Exhibit D, for the avoidance of doubt, should QuintilesIMS
Confidential Information come into the possession of or be disclosed to the
Restricted Employee due to the actions of a third-party not directed by CRA,
such inadvertent possession shall not be a violation of this provision, provided
that the Restricted Employee promptly notifies CRA of such possession and CRA
takes prompt steps to remove access to such QuintilesIMS Confidential
Information; and provided further that Restricted Employee has undertaken
reasonable steps to inform such third party that Restricted Employee should not
receive any further QuintilesIMS Confidential Information; and provided further
the Restricted Employee makes prompt reasonable inquiry of the third party when
the Restricted Employee has reason to know he may have received QuintilesIMS
Confidential Information.  Restricted Access Requirements includes, but is not
limited to:

 

a.              Role.  CRA will employ the Restricted Employee in roles that do
not require any access to QuintilesIMS Confidential Information and the risk of
inadvertent access to QuintilesIMS Confidential Information is very low.  As of
the Effective Date, following is a description of the role and responsibilities
held by the Restricted Employee (“CRA Role”). It is understood that the CRA Role
as to the actual consulting activities he may undertake shall only be in effect
until June 30, 2018, but the restriction to QuintilesIMS Confidential
Information shall be in effect for three (3) years from the Effective Date.

 

The CRA Role includes assistance in the ongoing internal development of CRA’s
Life Sciences practice in Europe.  This may involve a number of internal
projects focused on the development of infrastructure within the Life Sciences
practice.  These projects are expected to focus on the following types of
issues: (a) integration with the ongoing strategic planning effort for the
practice; (b) the practice’s organization structure; (c) objectives and metrics
(KPIs) for the practice; (d) financial model of practice operations; model for
an account planning process, including the role of account coordinators across
(e) the Strategy, Policy, and Litigation sectors of CRA’s Life Sciences
practice; (f) compensation models by staff level that appropriately reflects
project, marketing, recruiting, and other practice development efforts;
(g) employee recruiting and acquisition opportunities (unrelated to
QuintilesIMS), including an assessment of the opportunity for the Life Sciences
practice in Asia; and (h) participation in career development activities.

 

--------------------------------------------------------------------------------


 

In addition, the CRA Role may also involve assistance with opportunity
identification and projects in the Policy and Litigation sectors of CRA’s Life
Sciences practices leveraging his knowledge of health systems.

 

The Restricted Employee may not be involved in consulting strategy projects that
involve Pricing and Market Access Services (up until June 30, 2018) or
QuintilesIMS Confidential Information but may be involved in selling and
delivering consulting projects that do not involve Pricing and Market Access
Services or QuintilesIMS Confidential Information or is otherwise consistent
with the above services.

 

CRA represents and warrants that the CRA Role does not have, and will not have,
any responsibilities relating to any project or activities involving access to
QuintilesIMS Confidential Information.

 

b.              Projects.  CRA will not permit the Restricted Employee to work
on any project or assignment (client, internal or otherwise) that includes the
use of QuintilesIMS Confidential Information, whether or not the Restricted
Employee will have access to QuintilesIMS Confidential Information.  The
requirements of this paragraph 1(b) includes project management or project
supervisory responsibilities (i.e. under CRA’s project administration he will
not have any contact with the QuintilesIMS Confidential Information, be the
named officer in charge or project manager or have any other project review
responsibilities for projects that have QuintilesIMS Confidential Information).
For avoidance of doubt, CRA employees may report to Restricted Employee as their
direct supervisor other than with respect to specific project work as set out
above.

 

c.               Meetings.  CRA will not permit the Restricted Employee to
participate in any meetings (client, internal or otherwise) in which any
QuintilesIMS Confidential Information is likely to be accessed, distributed,
disclosed or discussed.

 

2.              Documentation Requirements.  CRA will create and maintain
reasonably complete and accurate documentation of its compliance with
Article VIII and this Exhibit D sufficient to allow a third party representative
of QuintilesIMS to verify CRA’s compliance with all such obligations and confirm
the Restricted Employee has not had access to any QuintilesIMS Confidential
Information in accordance with Section 1.  Documentation Requirements include,
but are not limited to:

 

a.              Restricted Employee Assignment Log.  CRA will maintain a
contemporaneous written record of all Restricted Employee assignments, projects,
business development and other non-administrative activities, including written
confirmation for each such assignment, project, business development or other
non-administrative activities that no QuintilesIMS Confidential Information was
required, used or accessed in connection with such work.

 

b.              Restricted E-mail Messages.  CRA will retain a copy of all
Restricted Employee e-mail messages (including attachments), received and sent,
in unaltered form for a minimum period of one year.

 

--------------------------------------------------------------------------------


 

c.               Internal CRA Repositories.  CRA will maintain a log of all
Restricted Employee access to internal CRA document, knowledge, project and
other computer accessible repositories for a minimum period of one year,
including (1) identifying information associated with the file (e.g., file name
and other identifying attributes) together with a copy of the file of any
accessed material or (2) contemporaneous confirmation that each such access did
not include any access to QuintilesIMS Confidential Information.

 

d.              Projects and Assignments Involving Access to QuintilesIMS
Confidential Information.  For each CRA project and assignment of the Restricted
Employee, CRA will maintain documentation to confirm that no QuintilesIMS
Confidential Information has been used or accessed.

 

e.               Computer Logs.  All computers and devices authorized by CRA for
use by the Restricted Employee in connection with the Restricted Employee’s
employment with CRA will be subject to logging by CRA of all computer-based
activity, including file creation, access, deletion, modification, transfer and
printing; provided, however, CRA is not required to maintain logs associated
with mobile device access to web browsing or web-based applications.

 

3.              Compliance Requirements.  CRA will take affirmative actions to
communicate the relevant requirements of Article VIII and this Exhibit D to CRA
Life Sciences employees, actively monitor CRA’s compliance with Article VIII and
this Exhibit D, promptly notify QuintilesIMS of any non-compliance with CRA’s
obligations, propose to QuintilesIMS appropriate remediation of non-compliance
(both to correct the non-compliance and prevent future non-compliance), and
implement those remediation actions mutually agreed upon by CRA and
QuintilesIMS.  Compliance Requirements shall mean:

 

a.              Communicate.  CRA will directly communicate sufficient
information to CRA Life Sciences employees regarding the requirements of
Article VIII and this Exhibit D to ensure such CRA employees understand and
abide by these requirements.  Such communication will occur quarterly or more
frequently as CRA deems necessary to ensure such employees understand and abide
by these requirements.  Simply posting information to CRA’s intranet or other
on-line tool is not adequate to meet the requirements of this paragraph 3(a).

 

b.              Monitor.

 

i.      CRA will retain Deloitte (the “Monitor”) to monitor CRA’s compliance
with Article VIII and this Exhibit D and evaluate whether the Restricted
Employee had access to any QuintilesIMS Confidential Information.

 

ii.     The Monitor will have full and complete access to the personnel,
facilities, books, and records of CRA related to CRA’s obligations under this
Agreement, as the Monitor may reasonably request.  CRA will cooperate with any
reasonable request of the Monitor.  The Monitor will give CRA reasonable notice
of any request for such access or such information and shall attempt to schedule
any access or requests

 

--------------------------------------------------------------------------------


 

for information in such a manner as will not unreasonably interfere with CRA’s
operations.  At the request of the Monitor, CRA will promptly arrange meetings
and discussions, including tours of relevant facilities, at reasonable times and
locations between the Monitor and employees of CRA who have knowledge relevant
to the proper discharge of the Monitor’s responsibilities.

 

iii.    The Monitor will undertake its monitoring activities quarterly (or more
frequently if desired by the Monitor) and pursuant to protocols (including the
reporting out process) that are subject to QuintilesIMS approval (not to be
unreasonably withheld or delayed), and report its findings to both QuintilesIMS
and CRA in written form (subject to reasonable redactions necessary to protect
CRA and CRA client confidential or proprietary information, subject to
QuintilesIMS’ audit rights pursuant to this Exhibit D) within five (5) Business
Days following the end of each reporting period.  All fees and expenses of the
Monitor will be paid by CRA.

 

iv.    In the event the Monitor finds any unauthorized access or use of QI
Confidential Information, then CRA will retain the Monitor to conduct an
investigation in the manner described in Article V.

 

c.               Assess.  CRA will routinely assess the effectiveness of its
communication, monitoring, documentation and other compliance with the
obligations specified in Article VIII and this Exhibit D and make changes to
correct any deficiencies identified in such assessments.  CRA will create and
preserve documentation to evidence such assessments and corrective actions taken
in response to such deficiencies.

 

d.              Notify.  CRA will notify QuintilesIMS in writing within five
(5) Business Days of (i) any Restricted Employee access to QuintilesIMS
Confidential Information, and (ii) any material non-compliance with Article VIII
and this Exhibit D.  Each such notice will contain a reasonable description of
the non-compliance and CRA’s proposal to remedy the issue.

 

e.               Corrective Action.  Upon QuintilesIMS’ receipt of a
notification pursuant to paragraph 3(d) above, CRA and QuintilesIMS shall
promptly confer and agree upon steps to be taken by CRA to remedy the
non-compliance and ensure such non-compliance does not occur again.  CRA will
promptly implement mutually agreed corrective actions.  Any disciplinary action
relating to such non-compliance shall be in CRA’s sole discretion.

 

f.                Designated Compliance Representative.  During CRA’s Employment
of the Restricted Employee, CRA will designate a senior CRA employee (other than
the Restricted Employee) to monitor and document compliance with CRA’s
obligations pursuant to Article VIII and this Exhibit D (the “Designated CRA
Compliance Representative”).  As of the Effective Date, the following CRA
employee is the Designated CRA Compliance Representative:

 

Name:

Michael Swiatkowski

 

 

 

 

Title:

Associate General Counsel

 

 

Office location: Boston, MA

 

 

--------------------------------------------------------------------------------


 

4.              Audit Requirements.  CRA agrees that an independent auditor
selected by QuintilesIMS may, upon ten (10) days advance written notice to CRA,
perform an audit of the processes, systems, records and documentation of CRA
relating to any requirement or obligation under Article VIII and this
Exhibit D.  Upon request of CRA, the auditor will execute a mutually agreed form
of confidentiality agreement governing the treatment of any information or
materials received by the auditor from CRA in connection with the audit.  The
audit may be conducted at QuintilesIMS’ reasonable discretion by any one or more
of the following: questionnaires, review of records or other documents,
interviews or by other means designated by QuintilesIMS.  CRA shall maintain
records of all documents required under this Exhibit D, as well as records
maintained in the ordinary course of business that document or memorialize
compliance with the terms of this Exhibit D.  CRA shall implement processes that
allow for all documentation required pursuant to this Exhibit D to be collected
and maintained by CRA for four (4) years from the Effective Date. The costs
incurred by each party relating to an audit normally shall be borne by the party
incurring such costs.  However, CRA shall reimburse QuintilesIMS for any costs
incurred by QuintilesIMS in connection with an audit of CRA if such audit
reveals a material breach by CRA of this Exhibit D.

 

Notwithstanding anything written in this Exhibit D and subject to Articles VI
and VII of this Agreement, QuintilesIMS reserves the right to (a) pursue all
legal action available to protect its property or enforce its rights, including
the seeking of injunctive relief, and (b) use information disclosed to
QuintilesIMS to evaluate CRA’s participation in the QuintilesIMS TPA Program.
This Exhibit D shall be subject to data protection, data privacy and compliance
with all applicable laws, as well as subject to reasonable redactions necessary
to protect CRA or CRA client confidential or proprietary information, subject to
QuintilesIMS’ audit rights pursuant to this Exhibit D.  Compliance with such
data protection and/or data privacy laws shall not be a breach of this
Agreement; provided, however, CRA shall reasonably cooperate with QuintilesIMS
to avoid frustration of QuintilesIMS’ audit rights.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

UK CONSENT ORDER

 

--------------------------------------------------------------------------------


 

Claim No. HQ17X01283

 

IN THE HIGH COURT OF JUSTICE

 

QUEEN’S BENCH DIVISION

 

Before:

 

BETWEEN:

 

IMS WORLD PUBLICATIONS LIMITED

 

Claimant

 

and

 

(1) EVA MARCHESE

 

(2) CARLA NIVEN

 

(3) WALTER COLASANTE

 

(4) JOANNE CLARK

 

Defendants

 

--------------------------------------------------------------------------------

 

CONSENT ORDER

 

--------------------------------------------------------------------------------

 

UPON reading the correspondence from the parties

 

AND UPON the parties having agreed confidential terms of settlement

 

BY CONSENT IT IS ORDERED that:

 

1.                                      All further proceedings in this case
shall be stayed upon the terms set out in the confidential agreement identified
in the Schedule to this Order, a copy of which has been retained by Pinsent
Masons, except for the purposes of enforcing those terms.

 

2.                                      Either party may be permitted to apply
to the Court to enforce the terms on which this case has been stayed without the
need to bring a new claim.

 

3.                                      The Defendants’ Consent Orders dated 21
April 2017 in this action (as amended by the Consent Order dated 8 June 2017 and
the confidential agreement identified in the Schedule to this Order) shall
remain in full force and effect.

 

4.                                      There shall be no order as to costs.

 

AND IT IS RECORDED that the parties have agreed that any claim for breach of
contract arising from an alleged breach of the terms set out in the Schedule to
this Order may, unless the Court orders otherwise, be dealt with by way of an
application to the Court without the need to start a new claim.

 

--------------------------------------------------------------------------------


 

Dated this                        day of                                2017

 

 

 

 

 

 

 

Solicitors for the Claimant

 

Solicitors for the Defendants

 

 

 

Pinsent Masons LLP

 

Taylor Wessing LLP

30 Crown Place

 

5 New Street Square

Earl Street

 

London

London

 

EC4A 3TW

EC2A 4ES

 

 

 

--------------------------------------------------------------------------------


 

Claim No. HQ17X01283

 

SCHEDULE

 

The confidential settlement agreement made between, amongst others, the Claimant
and the Defendants dated this            day of                 2017.

 

--------------------------------------------------------------------------------


 

Claim No. HQ17X01283

 

IN THE HIGH COURT OF JUSTICE

 

QUEEN’S BENCH DIVISION

 

BETWEEN:

 

IMS WORLD PUBLICATIONS LIMITED

 

Claimant

 

and

 

(1) EVA MARCHESE

 

(2) CARLA NIVEN

 

(3) WALTER COLASANTE

 

(4) JOANNE CLARK

 

Defendants

 

--------------------------------------------------------------------------------

 

CONSENT ORDER

 

--------------------------------------------------------------------------------

 

Solicitors for the Claimant

 

Pinsent Masons LLP

30 Crown Place

Earl Street

London

EC2A 4ES

 

t: +44 (0) 20 7418 7000

f: +44 (0) 20 7418 7050

Ref: EG/645482.07015

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

STIPULATION

 

--------------------------------------------------------------------------------


 

IMSWORLD PUBLICATIONS LIMITED,
IMS HEALTH TECHNOLOGY
SOLUTIONS NORWAY AS, IMS HEALTH

 

GMBH & CO. OHG, IQVIA INC.,

Civil Action No.

 

 

Plaintiffs,

 

STIPULATION RE: INJUNCTION ON CONSENT

vs.

 

CRA INTERNATIONAL INC., CRA
INTERNATIONAL (UK) LIMITED,
JOANNE CLARK, WALTER
COLASANTE, EVA MARCHESE, CARLA
NIVEN and ANDRAS RUPPERT,

 

 

 

Defendants.

 

 

 

WHEREAS,  Plaintiffs IMSWorld Publications Ltd. (“IMSWorld”), IMS Health
Technology Solutions Norway AS (“IMS Health Norway”), IMS Health GMBH & CO. OHG
(“IMS Health GMBH”), and IQVIA Inc. (“QuintilesIMS US” and with IMSWorld, IMS
Health Norway, and IMS Health GMBH, collectively, “Plaintiffs”)  reached an
Agreement with Defendants CRA International, Inc. (“CRA International”) and CRA
International (UK) Limited (“CRA International (UK)” and with CRA International,
“CRA”), and Defendants Joanne Clark, Walter Colasante, Eva Marchese, and Carla
Niven (collectively, “Four Former UK Employees”) and Andras Ruppert, concerning
CRA’s hiring of 17 former QuintilesIMS employees, including the Four Former UK
Employees and Mr. Ruppert (collectively, the “Former QI Employees”);

 

WHEREAS, all of the Former QI Employees were subject to confidentiality
obligations to QuintilesIMS in connection with their former QuintilesIMS
employment and certain of those Former QI Employees were also subject to certain
obligations of non-competition, employee non-solicitation and client
non-solicitation in connection with their former QuintilesIMS employment;

 

--------------------------------------------------------------------------------


 

WHEREAS QuintilesIMS contends that each of the Four Former UK Employees took
QuintilesIMS Confidential Information (as defined in the Agreement) prior to
their departure from QuintilesIMS, and certain of that QuintilesIMS Confidential
Information was shared by Ms. Marchese with certain CRA employees without
QuintilesIMS authorization;

 

WHEREAS, the Agreement compromised and settled the Parties’ disputes concerning
the Four Former UK Employees’ compliance with their obligations under their
QuintilesIMS employment agreements, and other related matters between
QuintilesIMS, CRA, Mr. Ruppert and the Former QI Employees as specified in the
Agreement;

 

WHEREAS the Agreement states that, if Defendants materially violate the
Agreement, the resultant injury to Plaintiffs from such breach will be deemed
irreparable, and this consent injunction against CRA and the Four Former UK
Employees and Mr. Ruppert may be filed in this Court subject to the terms
specified in the Agreement, to go into effect immediately upon entry by the
Court, and service upon Defendants;

 

WHEREAS, the Court finds Defendants have materially breached their obligations
under the Agreement;

 

THEREFORE, pursuant to the terms of the Agreement, the instant Stipulated
Injunction on Consent and Order shall go into effect immediately upon entry by
the Court and service upon Defendants:

 

1.                                      Defendants, and any persons or entities
acting pursuant to their direction or under their control, are hereby enjoined
and restrained from directly or indirectly:

 

a.                                      maintaining, possessing, using,
disclosing, or providing to any third party, unauthorized QuintilesIMS
Confidential Information;

 

--------------------------------------------------------------------------------


 

b.                                      using unauthorized QuintilesIMS
Confidential Information to solicit customers or render services to clients;

 

c.                                       using unauthorized QuintilesIMS
Confidential Information to solicit Plaintiffs’ employees; and

 

d.                                      aiding and assisting Plaintiffs’
employees in violating their duties to, and restrictive covenants and
confidentiality agreements with, Plaintiffs;

 

2.                                      Defendants shall:

 

a.                                      account for all unauthorized
QuintilesIMS Confidential Information that they have in their possession,
custody and control;

 

b.                                      return to Plaintiffs all unauthorized
QuintilesIMS Confidential Information in their possession, custody and control;

 

c.                                       certify in writing and under the
penalty of perjury, after returning unauthorized QuintilesIMS Confidential
Information, that all paper and electronic copies of all unauthorized
QuintilesIMS Confidential Information in their possession, custody or control
have been returned and, if electronic, upon resolution of these proceedings,
have been permanently deleted from any location where they have been stored,
excluding any CRA emergency back-up systems that may have such information;

 

d.                                      provide an accounting for any products,
plans, services, contracts or other materials that involve or rely on any
unauthorized QuintilesIMS Confidential Information and for any business obtained
by CRA as a consequence of the use of any QuintilesIMS Confidential Information
and which use was not expressly authorized in writing by QuintilesIMS, and

 

e.                                       refrain from recruiting or hiring
Plaintiffs’ employees through June 30, 2018.

 

--------------------------------------------------------------------------------


 

3.                                      The Court shall retain jurisdiction to
entertain such further proceedings and to enter such further orders as may be
necessary or appropriate to implement and/or enforce the provisions of this
Injunction on Consent and Order.

 

4.                                      In the event that Plaintiffs discover
that Defendants, or any person or entities acting pursuant to their direction or
control, are in violation of the terms of this injunction, the parties hereto
agree that the damage will be deemed irreparable and:

 

a.                                      Plaintiffs shall be entitled to pursue
any and all remedies available to them under the law, including but not limited
to an order to show cause why Defendants should not be held in contempt and
monetary damages; and

 

b.                                      Plaintiffs shall be entitled to any
award of their reasonable attorneys’ fees and costs in enforcing this Stipulated
Injunction on Consent and Order.

 

--------------------------------------------------------------------------------


 

IT IS SO STIPULATED.

 

Dated:           November    , 2017

 

IMSWORLD PUBLICATIONS LIMITED, IMS
HEALTH TECHNOLOGY SOLUTIONS
NORWAY AS, IMS HEALTH GMBH & CO.
OHG, IQVIA INC.

CRA INTERNATIONAL INC., CRA
INTERNATIONAL (UK) LIMITED,
JOANNE CLARK, WALTER
COLASANTE, EVA MARCHESE,
CARLA NIVEN and ANDRAS RUPPERT

By their attorneys,

 

 

 

 

By their attorneys,

 

 

 

Martin F. Gaynor III (BBO # 564384)

 

Nicholas D. Stellakis (BBO # 644981)

Dennis E. McKenna, Esq.

Katharine K. Foote (BBO # 694104)

Riemer Braunstein LLP

MANION GAYNOR & MANNING LLP

Three Center Plaza, Suite 600

125 High Street

Boston, Massachusetts 02108

Boston, MA 02210

Direct Dial: 617-880-3558

T: 617-670-8800

Direct Fax: 617-880-3456

F: 617-670-8801

DMckenna@riemerlaw.com

mgaynor@mgmlaw.com

 

nstellakis@mgmlaw.com

 

kfoote@mgmlaw.com

 

 

 

OF COUNSEL:

OF COUNSEL:

Michael B. Carlinsky (pro hac vice forthcoming)

Jason Halper

Maaren Shah (pro hac vice forthcoming)

CADWALADER, WICKERSHAM & TAFT LLP

John H. Chun (pro hac vice forthcoming)

200 Liberty Street

QUINN EMANUEL URQUHART

New York , NY 10281

& SULLIVAN, LLP

jason.halper@cwt.com

51 Madison Avenue, 22nd Floor

 

New York, NY 10010

 

(212) 849-7000

 

michaelcarlinsky@quinnemanuel.com

 

maarenshah@quinnemanuel.com

 

johnchun@quinnemanuel.com

 

 

--------------------------------------------------------------------------------


 

ORDER

 

IT IS HEREBY ORDERED that:

 

1.                                      Defendants, and any persons or entities
acting pursuant to their direction or under their control, are hereby enjoined
and restrained from directly or indirectly:

 

a.                                      maintaining, possessing, using,
disclosing, or providing to any third party, unauthorized QuintilesIMS
Confidential Information;

 

b.                                      using unauthorized QuintilesIMS
Confidential Information to solicit customers or render services to clients;

 

c.                                       using unauthorized QuintilesIMS
Confidential Information to solicit Plaintiffs’ employees; and

 

d.                                      aiding and assisting Plaintiffs’
employees in violating their duties to, and restrictive covenants and
confidentiality agreements with, Plaintiffs;

 

2.                                      Defendants shall:

 

a.                                      account for all unauthorized
QuintilesIMS Confidential Information that they have in their possession,
custody and control;

 

b.                                      return to Plaintiffs all unauthorized
QuintilesIMS Confidential Information in their possession, custody and control;

 

c.                                       certify in writing and under the
penalty of perjury, after returning unauthorized QuintilesIMS Confidential
Information, that all paper and electronic copies of all unauthorized
QuintilesIMS Confidential Information in their possession, custody or control
have been returned and, if electronic, upon resolution of these proceedings,
have been permanently

 

--------------------------------------------------------------------------------


 

deleted from any location where they have been stored excluding any CRA
emergency back-up systems that may have such information;

 

d.                                      provide an accounting for any products,
plans, services, contracts or other materials that involve or rely on any
unauthorized QuintilesIMS Confidential Information and for any business obtained
by CRA as a consequence of its unlawful actions, and

 

e.                                       refrain from recruiting or hiring
Plaintiffs’ employees through June 30, 2018.

 

3.                                      The Court shall retain jurisdiction to
entertain such further proceedings and to enter such further orders as may be
necessary or appropriate to implement and/or enforce the provisions of this
Injunction on Consent and Order.

 

4.                                      In the event that Plaintiffs discover
that Defendants, or any person or entities acting pursuant to their direction or
control, are in violation of the terms of this injunction, the parties agree
that the damage will be deemed irreparable and Plaintiffs shall be entitled to
pursue any and all remedies available to them under the law, including but not
limited to an order to show cause why Defendants should not be held in contempt
and monetary damages; and

 

5.                                      Plaintiffs shall be entitled to any
award of their reasonable attorneys’ fees and costs in enforcing this Stipulated
Injunction on Consent and Order.

 

DATED:

 

 

 

 

Hon.

 

--------------------------------------------------------------------------------


 

EXHIBIT G — NORWAY CONSENT ORDER

 

JOINT PLEADING

 

TO

 

OSLO DISTRICT COURT

 

Oslo, [·] November 2017

 

Case no. 17-109473TVI-OTIR/01

 

Plaintiff no. 1

 

IMS Health Technology Solutions Norway AS
v/styreleder Mark Andrew Sherriff
Trollåsveien 4
1414 Trollåsen

 

 

 

Counsel:

 

Advokat Anders Sundsdal
Advokatfirmaet Thommessen AS
Postboks 1484 Vika
0116 Oslo

 

 

 

Plaintiff no. 2

 

IMSWorld Publications Limited
v/styrets leder
210 Pentonville Road
London N1 9JY

 

 

 

Counsel:

 

Advokat Anders Sundsdal
Advokatfirmaet Thommessen AS
Postboks 1484 Vika
0116 Oslo

 

 

 

Defendant

 

Andras Ruppert
Lyder Sagens gate 30
0358 Oslo

 

 

 

Counsel:

 

Advokat Martin Haukland
Advokatfirmaet Haavind AS
Postboks 359 Sentrum
0101 Oslo

 

 

 

The case concerns:

 

Breach of employee’s duty of loyalty

 

* * *

 

--------------------------------------------------------------------------------


 

The parties have settled the case. The settlement includes the question of legal
costs. Hence the parties require the case to be dismissed.

 

The parties waive the right to have the Court’s decision to dismiss the case
formally served upon them.

 

The parties present the following joint

 

statement of claim:

 

Case no. 17-109473TVI-OTIR/01 is dismissed.

 

* * *

 

This pleading is uploaded to the Aktørportalen.

 

Oslo, [·] November 2017

 

Anders Sundsdal

Martin Haukland

Advokat

Advokat

 

--------------------------------------------------------------------------------


 

FELLES PROSESSKRIV

 

TIL

 

OSLO TINGRETT

 

Oslo, [·]. november 2017

 

Sak nr. 17-109473TVI-OTIR/01

 

Saksøker nr 1

 

IMS Health Technology Solutions Norway AS
v/styreleder Mark Andrew Sherriff
Trollåsveien 4
1414 Trollåsen

 

 

 

Prosessfullmektig:

 

Advokat Anders Sundsdal
Advokatfirmaet Thommessen AS
Postboks 1484 Vika
0116 Oslo

 

 

 

Saksøker nr 2

 

IMSWorld Publications Limited
v/styrets leder
210 Pentonville Road
London N1 9JY

 

 

 

Prosessfullmektig:

 

Advokat Anders Sundsdal
Advokatfirmaet Thommessen AS
Postboks 1484 Vika
0116 Oslo

 

 

 

Saksøkt

 

Andras Ruppert
Lyder Sagens gate 30
0358 Oslo

 

 

 

Prosessfullmektig:

 

Advokat Martin Haukland
Advokatfirmaet Haavind AS
Postboks 359 Sentrum
0101 Oslo

 

 

 

Saken gjelder:

 

Brudd på arbeidstakers lojalitetsplikt

 

* * *

 

--------------------------------------------------------------------------------


 

Partene har inngått forlik i saken. Forliket omfatter sakskostnadsspørsmålet.
Partene begjærer derfor saken hevet som forlikt.

 

Partene frafaller rett til forkynnelse av hevingskjennelsen.

 

Det nedlegges slik felles

 

påstand:

 

Sak nr. 17-109473TVI-OTIR/01 heves.

 

* * *

 

Dette prosesskrivet er lastet opp i Aktørportalen.

 

Oslo, [·] november 2017

 

Anders Sundsdal

Martin Haukland

Advokat

Advokat

 

--------------------------------------------------------------------------------


 

EXHIBIT H — NOTICE TO DATA PROTECTION AUTHORITY

 

The Norwegian Data Protection Authority

Post box 8177 Dep.

0035 Oslo

 

Oslo, [date]

 

WITHDRAWAL OF COMPLAINT

 

Reference is made to the complaint regarding alleged illegal use of an
employee’s personal data against IMS Health Technology Solutions Norway AS, as
filed on behalf of Andras Ruppert dated 6 July 2017 (the “Complaint”).

 

In the Complaint, we requested that the Data Protection Authority open a case
against Mr. Ruppert’s former employer IMS Health Technology Solutions Norway AS.
The sister company IMSWorld Publications Ltd was also mentioned in the
complaint.

 

The Complaint was filed in relation to an employment dispute between the above
mentioned parties. The dispute is now settled. Hence, on behalf of Mr. Ruppert,
we hereby withdraw the Complaint and request that the Data Protection Authority
dismiss any ongoing case against Mr. Ruppert’s former employer. For the
avoidance of doubt, Mr. Ruppert believes there was a misunderstanding that has
been resolved between him and the above mentioned companies and he is no longer
pursuing this matter.

 

Best regards

 

[Ruppert’s legal counsel]

 

--------------------------------------------------------------------------------


 

Datatilsynet

Postboks 8177 Dep.

0035 Oslo

 

Oslo, [dato]

 

TREKKING AV KLAGE

 

Vi viser til klage om påstått ulovlig bruk av arbeidstakers personopplysninger
mot IMS Health Technology Solutions Norway AS, som ble sendt på vegne av Andras
Ruppert 6. juli 2017 (“Klagen”).

 

I Klagen ble det bedt om at Datatilsynet opprettet en sak mot Rupperts tidligere
arbeidsgiver IMS Health Technology Solutions Norway AS. Søsterselskapet IMSWorld
Publications Ltd ble også nevnt i Klagen.

 

Klagen ble fremsatt i sammenheng med en arbeidsrettslig tvist mellom partene
nevnt ovenfor. Tvisten er nå forlikt. På bakgrunn av dette trekker vi på vegne
av Ruppert den fremsatte Klagen og ber om at Datatilsynet henlegger eventuelle
pågående saker mot Rupperts tidligere arbeidsgiver. For å unngå uklarhet, er det
Rupperts oppfatning at det har vært en misforståelse mellom ham og de ovennevnte
selskapene som nå er løst, og han ønsker ikke lenger å forfølge denne saken.

 

Med vennlig hilsen



[Rupperts advokat]

 

--------------------------------------------------------------------------------